Title: Circular to the States, 22 May 1779
From: Washington, George
To: 



Sir,
Head Quarters Middle Brook 22d May 1779

The situation of our affairs at this period appears to me peculiarly critical, and this I flatter myself will apologise for that anxiety which impels me to take the liberty of addressing you on the present occasion.
The state of the army in particular is alarming on several accounts—that of its numbers is not among the least. Our battalions are exceedingly reduced, not only from the natural decay incident to the best composed armies; but from the expiration of the term of service for which a large proportion of the men were engaged. The measures hitherto taken to replace them, so far as has come to my knowledge have been attended with very partial success; and I am ignorant of any others in contemplation that afford a better prospect. A reinforcement expected from Virginia, consisting of new levies and reinlisted men is necessarily ordered to the Southward. Not far short of one third of our whole force must be detached on a service undertaken by the direction of Congress, and essential in itself. I shall only say of what remains, that when it is compared with the force of the enemy now actually at new York and Rhode Island, with the addition of the succours, they will in all proba[bi]lity receive from England, at the lowest computation—it will be found to justify very serious apprehensions and to demand the zealous attention of the different legislatures.
When we consider the rapid decline of our currency—the general temper of the times the disaffection of a great part of the people—the lethargy that overspreads the rest—the increasing danger to the Southern States—we cannot but dread the consequences of any misfortune in this quarter; and must feel the impolicy of trusting our security—to a want of activity and enterprise in the enemy.
An expectation of peace and an opinion of the enemy’s inability to send more troops to this country, I fear, have had too powerful an influence in our affairs. I have never heard any thing conclusive to authorise the former, and present appearances are in my opinion against it. The accounts we receive from Europe uniformly announce vigorous preparations to continue the war at least another campaign. The debates and proceedings in parliament wear this complexion. The public papers speak confidently of large reinforcements destined for America. The minister in his speech asserts positively that reinforcements will be sent over to Sir Henry Clinton; though he acknowledges the future plan of the war will be less extensive than the past—Let it be supposed, that the intended succours, will not exceed five thousand men. This will give the enemy a superiority very dangerous to our safety, if their strength be properly exerted, and our situation is not materially altered for the better.
These considerations and many more that might be suggested point to the necessity of immmediate and decisive exertions to complete our battalions and to make our military force more respectable. I thought it my duty to give an idea of its true state and to urge the attention of the States to a matter in which their safety and happiness are so deeply interested. I hope a concern for the Public good will be admitted as the motive and excuse of my importunity.
There is one point which I beg leave to mention also. The want of system, which has prevailed in the clothiers department has been the source of innumerable evils—defective supplies, irregular and unequal issues—great waste loss & expence to the public—general dissatisfaction in the army—much confusion and perplexity, an additional load of business to the Officers commanding make but a part of them. I have for a long time past most ardently desired to see a reformation. Congress by a resolve of the 23d of March has established an ordinance for regulating this department. According to this, there is a sub or state clothier to be appointed by each State. I know not what instructions may have been given relative to these appointments; but, if the matter now rests with the particular States, I take the liberty to press their execution without loss of time. The service suffers amazingly from the disorder in this department; and the regulations for it cannot be too soon carried into effect. I have the honor to be With the greatest respect & esteem Yr Excellencys Most Obet hum. Servant
Go: Washington
